DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/18/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 18, 20-29, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [Wang hereinafter, US 10,289,210] in view of Martisaukas [US 9,443,672] further in view of Stringer et al. [Stringer hereinafter, US 2016/0049266].
In regard to claim 1, Wang discloses [in Figs. 1A and 3] a keyboard [Fig. 1], comprising: a base [325] having a circuit board [col. 6, lines 49-50]; a first keycap [320], disposed above the base, the first keycap having a first horizontal keycap surface [annotated below] and a keycap skirt [annotated below], the keycap skirt bending and 

    PNG
    media_image1.png
    337
    617
    media_image1.png
    Greyscale

Wang, annotated Fig. 3

    PNG
    media_image2.png
    225
    487
    media_image2.png
    Greyscale

Stringer, annotated Fig. 2
In regard to claim 2, Wang discloses some of the limitations of the keyboard according to claim 1, wherein the first keycap [320] and the second keycap [320] are separate, and the outer covering layer [338] covers a gap between the first keycap [320] and the second keycap [320].  
In regard to claim 3, Wang discloses some of the limitations of the keyboard according to claim 2, wherein the outer covering layer [338] has a first portion [annotated above], a second portion [annotated above], and an extension portion [340] connecting the first portion and the second portion, the first portion covers the first touch circuitry portion [annotated above], the second portion covers the second touch circuitry portion [annotated above], the extension portion protrudes from  the first horizontal keycap surface [annotated above] and the second horizontal keycap surface [annotated above] and covers the at least one portion of the connection circuitry portion [336] and the gap between the first keycap [320] and the second keycap [320], and the extension portion [340] is flexible.  
In regard to claim 4, Wang discloses some of the limitations of the keyboard according to claim 3, wherein the extension portion [340] is a curved structure bending toward the base [325].  

	In regard to claim 6, Wang discloses [in Fig. 3] some of the limitations of the keyboard according to claim 5, wherein the first touch circuitry portion [annotated above] and the keycap skirt [annotated above] are separable, and the extension portion [340] and the keycap skirt are separable.  
	In regard to claim 7, Wang discloses [in Fig. 3] some of the limitations of the keyboard according to claim 6, wherein the extension portion [340] is partially fixed to the connection circuitry portion [col. 9, lines 3-5].
	In regard to claim 8, Wang discloses [in Fig. 3] some of the limitations of the keyboard according to claim 3, wherein the keycap skirt [annotated above] bends and extends from the first horizontal keycap surface [annotated above] toward the base [325], the first touch circuitry portion [annotated above] is fixed to the keycap skirt, and the extension portion [340] partially or completely covers the keycap skirt.  Wang and 
	In regard to claim 9, Wang discloses [in Fig. 3] some of the limitations of the keyboard according to claim 8, further comprising a spacing part [321], disposed right under the keycap skirt [annotated above].  
In regard to claim 10, Wang discloses [in Fig.3] some of the limitations of the keyboard according to claim 2, wherein a vertical projection of the connection circuitry portion [336] has a corner [annotated above].  
In regard to claim 11, Wang discloses [in Fig.3] some of the limitations of the keyboard according to claim 10, wherein the projection extends parallel to a periphery edge of the first keycap [320].  
In regard to claim 12, Wang discloses [in Fig.3] some of the limitations of the keyboard according to claim 10, wherein the connection circuitry portion [336] is located between the first keycap [320] and the second keycap [320], and the outer covering layer [338] completely covers the connection circuitry portion [336].  
In regard to claim 14, Wang discloses some of the limitations of the keyboard according to claim 1.  Wang does not disclose that the connection circuitry portion extends between the first keycap and the base.  Martisaukas teaches [in Figs. 3 and 4] that the connection circuitry portion [407] extends between the first keycap [402] and the base [305].  It would have been obvious to one of ordinary skill in the art before the 
In regard to claim 18, Wang discloses [in Fig.3] some of the limitations of the keyboard according to claim 1, wherein the outer covering layer [338] comprises a polymer film and/or a fabric layer [col. 8, line 44].
In regard to claim 20, Wang discloses [in Fig. 3] a keyswitch, comprising: a base [325] having a circuit board [col. 6, lines 49-50]; a keycap [320], disposed above the base, the keycap having a horizontal keycap surface [annotated above] and a keycap skirt [annotated above], the keycap skirt bending and extending from the first horizontal keycap surface toward the base [325]; a lift mechanism [322, 326], disposed between the base and the keycap, the keycap being up and down movable relative to the base through the lift mechanism; a touch circuitry portion [334], disposed on the horizontal keycap surface; a connection circuitry portion [336], extending outward from the touch circuitry portion, the connection circuitry portion extending downward and over a lower edge of an external surface of the keycap skirt; and an outer covering layer [338], covering the touch circuitry portion and protruding from the keycap, the outer covering layer being flexible.  Wang does not disclose the connection circuitry portion connecting the touch circuitry portion and the circuit board.  Martisaukas teaches [in Figs. 3 and 4] that the connection circuitry portion [407] connects the touch circuitry portion [401] and the circuit board [413].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a connection circuitry portion that connects the first touch circuitry portion and the circuit board, so that “stimulation 
In regard to claim 21, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 20, wherein the outer covering layer [338] comprises a first portion [annotated above] and an extension portion [340] connected to the first portion, the first portion covers the touch circuitry portion [334], and the extension portion [340] protrudes from the horizontal Page 13 of 16keycap surface [annotated above] and covers at least one portion of the connection circuitry portion [336].  
In regard to claim 22, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 21, wherein the keycap skirt [annotated above] bends and extends from the horizontal keycap surface [annotated above] toward the base [325], 
	In regard to claim 23, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 22, wherein the touch circuitry portion [334] and the keycap skirt [annotated above] are separable, and the extension portion [340] and the keycap skirt are separable.  
	In regard to claim 24, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 23, wherein the extension portion [340] is partially fixed to the connection circuitry portion [col. 9, lines 3-5].  
In regard to claim 25, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 21, wherein the keycap skirt bends and extends from the horizontal keycap surface [annotated above] toward the base [325], the touch circuitry portion [334] is fixed to the keycap skirt, and the extension portion [340] partially or completely covers the keycap skirt.  Wang and Martisaukas do not disclose that the keycap skirt slants toward the base.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a keycap skirt that slants toward the base, creating a different skirt shape, since selection and use of any known equivalent shape would have been within the level of ordinary skill in the art.

In regard to claim 27, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 20, wherein a vertical projection of the connection circuitry portion [336] has a corner [annotated above].  
In regard to claim 28, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 27, wherein the projection extends parallel to a periphery edge of the keycap [320].  
In regard to claim 29, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 27, wherein the outer covering layer [338] completely covers the connection circuitry portion [336].  
In regard to claim 31, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 20.  Wang does not disclose that the connection circuitry portion extends between the keycap and the base.  Martisaukas teaches [in Figs. 3 and 4] that the connection circuitry portion [407] extends between the keycap [402] and the base [305].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to extend the connection circuitry portion between the keycap and the base so that “stimulation and sense signals can be routed to and from the touch sensor” [Martisaukas, col. 7, lines 64-66].
In regard to claim 35, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 20, wherein the outer covering layer [338] comprises a polymer film and/or a fabric layer [col. 8, line 44].  
s 13 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [Wang hereinafter, US 10,289,210] in view of Martisaukas [US 9,443,672] further in view of Stringer et al. [Stringer hereinafter, US 2016/0049266] further in view of Lai et al. [Lai hereinafter, US 2018/0323021].  
In regard to claim 13, Wang discloses [in Fig. 3] some of the limitations of the keyboard according to claim 2, wherein the outer covering layer [338] covers the first touch circuitry portion [annotated above], the second touch circuitry portion [annotated above], the at least one portion of the connection circuitry portion, and the gap between the first keycap and the second keycap.  Wang, Martisaukas and Stringer do not teach that the outer covering layer comprises a light-penetrable substrate and a light-blocking layer formed on the light-penetrable substrate.  Lai teaches [in Fig. 2] that the outer covering layer [100] comprises a light-penetrable substrate [140] and a light-blocking layer [160] formed on the light-penetrable substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the outer covering layer of Lai with the keyboard of Wang, as modified by Martisaukas and Stringer, in order to effectively communicate a switch function with a user. 
In regard to claim 30, Wang discloses [in Fig. 3] some of the limitations of the keyswitch according to claim 20, wherein the outer covering layer [338] covers the touch circuitry portion [334].  Wang, Martisaukas and Stringer do not teach that the outer covering layer comprises a light-penetrable substrate and a light-blocking layer formed on the light-penetrable substrate.  Lai teaches [in Fig. 2] that the outer covering layer [100] comprises a light-penetrable substrate [140] and a light-blocking layer [160] formed on the light-penetrable substrate.  It would have been obvious to one of ordinary .

Claims 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [Wang hereinafter, US 10,289,210] in view of Martisaukas [US 9,443,672] further in view of Stringer et al. [Stringer hereinafter, US 2016/0049266] further in view of Wang et al. [Wang ‘772 hereinafter, US 10,514,772].
In regard to claims 15 and 32, Wang, Martisaukas and Stringer teach the keyboard and keyswitch according to claims 1 and 20, respectively.  Wang, Martisaukas and Stringer do not teach that the outer covering layer is opaque.  Wang ‘772 teaches [in Fig. 3] that the outer covering layer [22] is opaque [col. 5, lines 30-44]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an opaque outer covering layer in order to achieve the desired aesthetic.  

Claims 19 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [Wang hereinafter, US 10,289,210] in view of Martisaukas [US 9,443,672] further in view of Stringer et al. [Stringer hereinafter, US 2016/0049266] further in view of Wang et al. [Wang ‘444 hereinafter, US 2017/0069444].  
In regard to claims 19 and 36, Wang discloses [in Fig. 3] some of the limitations of the keyboard and keyswitch according to claims 18 and 35, respectively, wherein the outer covering layer comprises an adhesive [col. 8, lines 44-46], joined onto a surface of .   

Allowable Subject Matter
Claims 17 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833